

 S1579 ENR: Native American Tourism and Improving Visitor Experience Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 1579IN THE SENATE OF THE UNITED STATESAN ACTTo enhance and integrate Native American tourism, empower Native American communities, increase
			 coordination and collaboration between Federal tourism assets, and expand
 heritage and cultural tourism opportunities in the United States.1.Short titleThis Act may be cited as the Native American Tourism and Improving Visitor Experience Act or the NATIVE Act.2.PurposesThe purposes of this Act are—(1)to enhance and integrate Native American tourism—(A)to empower Native American communities; and(B)to advance the National Travel and Tourism Strategy;(2)to increase coordination and collaboration between Federal tourism assets to support Native American tourism and bolster recreational travel and tourism;(3)to expand heritage and cultural tourism opportunities in the United States to spur economic development, create jobs, and increase tourism revenues;(4)to enhance and improve self-determination and self-governance capabilities in the Native American community and to promote greater self-sufficiency;(5)to encourage Indian tribes, tribal organizations, and Native Hawaiian organizations to engage more fully in Native American tourism activities to increase visitation to rural and remote areas in the United States that are too difficult to access or are unknown to domestic travelers and international tourists;(6)to provide grants, loans, and technical assistance to Indian tribes, tribal organizations, and Native Hawaiian organizations that will—(A)spur important infrastructure development;(B)increase tourism capacity; and(C)elevate living standards in Native American communities; and(7)to support the development of technologically innovative projects that will incorporate recreational travel and tourism information and data from Federal assets to improve the visitor experience.3.DefinitionsIn this Act:(1)AgencyThe term agency has the meaning given the term in section 551 of title 5, United States Code.(2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).(3)Native Hawaiian organizationThe term Native Hawaiian organization means a nonprofit organization—(A)that serves the interests of Native Hawaiians;(B)in which Native Hawaiians serve in substantive and policymaking positions; and(C)that is recognized for having expertise in Native Hawaiian culture and heritage, including tourism.(4)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).4.Integrating Federal tourism assets to strengthen Native tourism opportunities(a)Secretary of Commerce and Secretary of the InteriorThe Secretary of Commerce and the Secretary of the Interior shall update the respective management plans and tourism initiatives of the Department of Commerce and the Department of the Interior to include Indian tribes, tribal organizations, and Native Hawaiian organizations.(b)Other agenciesThe head of each agency that has recreational travel or tourism functions or complementary programs shall update the respective management plans and tourism strategies of the agency to include Indian tribes, tribal organizations, and Native Hawaiian organizations.(c)Native American tourism plans(1)In generalThe plans shall outline policy proposals—(A)to improve travel and tourism data collection and analysis;(B)to increase the integration, alignment, and utility of public records, publications, and Web sites maintained by Federal agencies;(C)to create a better user experience for domestic travelers and international visitors;(D)to align Federal agency Web sites and publications;(E)to support national tourism goals;(F)to identify agency programs that could be used to support tourism capacity building and help sustain tourism infrastructure in Native American communities;(G)to develop innovative visitor portals for parks, landmarks, heritage and cultural sites, and assets that showcase and respect the diversity of the indigenous peoples of the United States;(H)to share local Native American heritage through the development of bilingual interpretive and directional signage that could include or incorporate English and the local Native American language or languages; and(I)to improve access to transportation programs related to Native American community capacity building for tourism and trade, including transportation planning for programs related to visitor enhancement and safety.(2)Consultation with Indian tribes and Native AmericansIn developing the plan under paragraph (1), the head of each agency shall consult with Indian tribes and the Native American community to identify appropriate levels of inclusion of the Indian tribes and Native Americans in Federal tourism activities, public records and publications, including Native American tourism information available on Web sites.(d)Technical assistance(1)In generalThe Secretary of the Interior, in consultation with the Secretary of Commerce, shall enter into a memorandum of understanding or cooperative agreement with an entity or organization with a demonstrated record in tribal communities of defining, introducing, developing, and sustaining American Indian, Alaska Native, and Native Hawaiian tourism and related activities in a manner that respects and honors native traditions and values.(2)CoordinationThe memorandum of understanding or cooperative agreement described in paragraph (1) shall formalize a role for the organization or entity to serve as a facilitator between the Secretary of the Interior and the Secretary of Commerce and the Indian tribes, tribal organizations, and Native Hawaiian organizations—(A)to identify areas where technical assistance is needed through consultations with Indian tribes, tribal organizations, and Native Hawaiian organizations to empower the Indian tribes, tribal organizations, and Native Hawaiian organizations to participate fully in the tourism industry; and(B)to provide a means for the delivery of technical assistance and coordinate the delivery of the assistance to Indian tribes, tribal organizations, and Native Hawaiian organizations in collaboration with the Secretary of the Interior, the Secretary of Commerce, and other entities with distinctive experience, as appropriate.(3)FundingSubject to the availability of appropriations, the head of each Federal agency, including the Secretary of the Interior, the Secretary of Commerce, the Secretary of Transportation, the Secretary of Agriculture, the Secretary of Health and Human Services, and the Secretary of Labor shall obligate any funds made available to the head of the agency to cover any administrative expenses incurred by the organization or entity described in paragraph (1) in carrying out programs or activities of the agency.(4)MetricsThe Secretary of the Interior and the Secretary of Commerce shall coordinate with the organization or entity described in paragraph (1) to develop metrics to measure the effectiveness of the entity or organization in strengthening tourism opportunities for Indian tribes, tribal organizations, and Native Hawaiian organizations.(e)ReportsNot later than 1 year after the date of enactment of this Act, and occasionally thereafter, the Secretary of the Interior and the Secretary of Commerce shall each submit to the Committee on Indian Affairs of the Senate and the Committee on Natural Resources of the House of Representatives a report that describes—(1)the manner in which the Secretary of the Interior or the Secretary of Commerce, as applicable, is including Indian tribes, tribal organizations, and Native Hawaiian organizations in management plans;(2)the efforts of the Secretary of the Interior or the Secretary of Commerce, as applicable, to develop departmental and agency tourism plans to support tourism programs of Indian tribes, tribal organizations, and Native Hawaiian organizations;(3)the manner in which the entity or organization described in subsection (d)(1) is working to promote tourism to empower Indian tribes, tribal organizations, and Native Hawaiian organizations to participate fully in the tourism industry; and(4)the effectiveness of the entity or organization described in subsection (d)(1) based on the metrics developed under subsection (d)(4).5.Native American tourism and branding enhancement(a)In generalThe head of each agency shall—(1)take actions that help empower Indian tribes, tribal organizations, and Native Hawaiian organizations to showcase the heritage, foods, traditions, history, and continuing vitality of Native American communities;(2)support the efforts of Indian tribes, tribal organizations, and Native Hawaiian organizations—(A)to identify and enhance or maintain traditions and cultural features that are important to sustain the distinctiveness of the local Native American community; and(B)to provide visitor experiences that are authentic and respectful;(3)provide assistance to interpret the connections between the indigenous peoples of the United States and the national identity of the United States;(4)enhance efforts to promote understanding and respect for diverse cultures and subcultures in the United States and the relevance of those cultures to the national brand of the United States; and(5)enter into appropriate memoranda of understanding and establish public-private partnerships to ensure that arriving domestic travelers at airports and arriving international visitors at ports of entry are welcomed in a manner that both showcases and respects the diversity of Native American communities.(b)GrantsTo the extent practicable, grant programs relating to travel, recreation, or tourism administered by the Commissioner of the Administration for Native Americans, Chairman of the National Endowment for the Arts, Chairman of the National Endowment for the Humanities, or the head of an agency with assets or resources relating to travel, recreation, or tourism promotion or branding enhancement for which Indian tribes, tribal organizations, or Native Hawaiian organizations are eligible may be used—(1)to support the efforts of Indian tribes, tribal organizations, and Native Hawaiian organizations to tell the story of Native Americans as the First Peoples of the United States;(2)to use the arts and humanities to help revitalize Native communities, promote economic development, increase livability, and present the uniqueness of the United States to visitors in a way that celebrates the diversity of the United States; and(3)to carry out this section.(c)SmithsonianThe Advisory Council and the Board of Regents of the Smithsonian Institution shall work with Indian tribes, tribal organizations, Native Hawaiian organizations, and nonprofit organizations to establish long-term partnerships with non-Smithsonian museums and educational and cultural organizations—(1)to share collections, exhibitions, interpretive materials, and educational strategies; and(2)to conduct joint research and collaborative projects that would support tourism efforts for Indian tribes, tribal organizations, and Native Hawaiian organizations and carry out the intent of this section.6.EffectNothing in this Act alters, or demonstrates congressional support for the alteration of, the legal relationship between the United States and any American Indian, Alaska Native, or Native Hawaiian individual, group, organization, or entity.Speaker of the House of RepresentativesVice President of the United States and President of the Senate